Citation Nr: 0112386	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal eligibility of the appellant to receive benefits under 
the laws administered by the Department of Veterans Affairs 
(VA) based on claimed active military service in the U.S. 
Armed Forces in the Far East (USAFFE) during and after World 
War II.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant has no verified service in the U.S. Armed 
Forces.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Manila VA Regional 
Office (RO).  In February 2000, the appellant appeared before 
the undersigned at a hearing held at the RO in Oakland.  


FINDINGS OF FACT

1.  The service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

2.  The appellant has not submitted credible or legally 
sufficient documentary evidence to corroborate his assertion 
that he served in the USAFFE from May 1945 to January 1947.  


CONCLUSION OF LAW

The appellant has no valid active military service in the 
U.S. Armed Forces which would establish his legal eligibility 
to receive veterans' benefits from VA.  38 U.S.C.A. §§ 101, 
107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he served in the Philippine 
Commonwealth Army as a member of the USAFFE pursuant to the 
Presidential Order of July 26, 1941 from May 6, 1945 to 
January 21, 1947, despite the fact that all such service 
ended on July 1, 1946.  38 C.F.R. § 3.8(c)(1) (2000).  The 
appellant has also described an earlier period of 
unrecognized guerrilla service under a Filipino (not an 
American) officer beginning in June 1943, including a period 
as prisoner of war (POW) of the Japanese forces.  (See 
appellant's written statement on VA Form 21-4138(JF) dated in 
March 1998.)  

In order to substantiate his contentions, the appellant has 
submitted numerous documents, including some from the Armed 
Forces of the Philippines, the U.S. District Court which 
granted him U.S. citizenship, and even the VA Insurance 
Service.  He is undoubtedly a naturalized U.S. citizen, and 
he apparently was issued National Service Life Insurance 
(NSLI) coverage from August 1945 to April 1953, when the 
policy lapsed due to nonpayment of premiums.  

Unfortunately for the appellant, the service department has 
repeatedly (in September 1997, in February 1999, and again in 
February 2000) certified that he "has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  These certifications were the result of extensive 
searches of the relevant military records (which, contrary to 
the appellant's assertions, were not destroyed, or even 
affected, by the 1973 fire at the National Personnel Records 
Center), including searches made using several variations in 
the spelling of the appellant's name, and his date and place 
of birth.  Such extensive, exhaustive evidentiary development 
has produced no documentary corroboration of the appellant's 
contentions.  

The certification by the service department concerning the 
appellant's lack of active service in the U.S. Armed Forces 
is binding on VA in most circumstances.  Duro v, Derwinski, 
2 Vet. App. 530 (1992); see also Soria v. Brown, 118 F.3d 747 
(Fed. Cir. 1997).  

One of the few exceptions to the aforementioned rule pertains 
to acceptable documentary evidence of service in the U.S. 
Armed Forces.  It is provided at 38 C.F.R. § 3.203 that VA 
may accept as evidence of service other documentary evidence 
(in the form of certain official service department 
documents, such as a DD Form 214, Certificate of Discharge or 
Release from Active Duty, or an original Certificate of 
Discharge) submitted by a claimant if certain conditions are 
met, including:  

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable only if the copy was issued by the 
service department or if the copy was issued by a 
public custodian of records who certifies that it 
is a true and exact copy of the document in the 
custodian's custody or if the copy was submitted by 
an accredited agent, attorney or service 
organization representative under circumstances not 
applicable in the present case; and 

(2) The document contains the needed information as 
to length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

A review of the current evidentiary record discloses that the 
appellant has not submitted any document issued by the 
service department which corroborates his contentions.  It 
should be noted that his claimed service with USAFFE did not 
begin until May 1945 (i.e., long after the liberation of the 
Philippines and only shortly before the end of the war in 
August 1945); in passing, it seems highly unlikely that he 
would have been inducted into USAFFE at such a late date in 
the war.  As the appellant admits in his substantive appeal 
on VA Form 9, dated in December 1998, the Presidential Order 
of July 28, 1941 was issued in response to the extreme 
unreadiness of U.S. forces in the Philippines immediately 
prior to the commencement of hostilities in December 1941.  
Those circumstances no longer existed in May 1945.  Moreover, 
as previously mentioned, all such service in the USAFFE under 
the Presidential Order of July 28, 1941 ended on July 1, 
1946, whereas the appellant's claimed service extended until 
January 21, 1947.  

It seems clear that the appellant served in the Regular 
Philippine Army under the sole authority of the Philippine 
government.  Thus, for example, his official discharge order 
(Special Orders Number 9, dated January 11, 1947) was issued 
by the Headquarters of the Military Police Command of the 
Philippine Army (of the Republic of the Philippines), not by 
a U.S. service department.  

The fact that the appellant apparently received NSLI coverage 
after the war is puzzling; however, this fact is not 
determinative in this case.  Perhaps an error was made, or 
perhaps the service requirements for receiving NSLI (like the 
standards for naturalization) are different from the legal 
standards for receiving VA benefits.  See, e.g., Fazon v. 
Brown, 9 Vet. App. 319 (1996) (per curiam).  In any event, 
either the service department itself , or an acceptable 
service department document, must confirm the appellant's 
contentions concerning his alleged service in USAFFE.  Soria, 
118 F.3d at 749; 38 C.F.R. § 3.203.  

In cases such as this, where the evidence is not in dispute 
and the law is dispositive, the claim should be denied due to 
the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

